Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-9 in the reply filed on 11/03/2021 is acknowledged.  The traversal is on the ground(s) that the inventions are related and share a common inventive concept directed to a negative electrode for a secondary battery.  This is not found persuasive because the product can still be made by a materially different process, such as where carbon and lead are not chemically mixed, vacuum impregnation, or lead is grafted onto the carbon surface, eliminating heat treatment and the use of a binder. A sputtering method of deposition for the lead on the carbon could also be used or electroless plating.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to because Figures 2 and 3 are illegible. The drawings cannot be read or seen. In Figure 6 it is unclear which line refers to example 2 and which line refers to comparative example 1. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of 
Claim Objections
Claim 5 is objected to because of the following informalities:  “900to …” should be corrected to “900 to…”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "a ratio of the crystalline structure" in claim 7 is a relative term which renders the claim indefinite.   It is unclear what the ratio of the crystalline structure is relative to; is the ratio relative to the total composition of the composite particles, the entire core composition including other particles (i.e. binder), other existent phases, just the lead in the core? Furthermore, is the ratio of the crystalline structure with regards to the surface area, weight, size, 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Juergens (US 5045086) in view of Wang, Leying, et al. "Tracking the morphology evolution of nano-lead electrodeposits on the internal surface of porous carbon and its influence on lead-carbon batteries." Electrochimica Acta 222 (2016): 376-384.
Regarding claim 1, Juergens teaches a negative electrode of a secondary battery (P6), the negative electrode comprising (Col. 3- Col. 4): 
 an electrode plate including lead; and an active material layer provided on the electrode plate (Col. 3 [55-59]; Col. 7 [60-63]). Juergens teaches the active material layer includes composite particles comprising lead (Col. 7 [55-63]).
Juergens is silent in teaching the composite particles have a core-shell structure wherein the core of the composite particles includes lead and a shell of the composite particles includes carbon and wherein a specific surface area of the composite particles is 1 to 5,000 m2/g; however, Wang, in a similar field of endeavor related to secondary batteries, teaches adding carbon material into negative plates of lead-acid batteries improves life cycle characteristics (pg. 376). 
Wang teaches using an active material including composite particles having a core-shell structure (Fig. 1), wherein the core of the composite particles includes lead and a shell of the composite particles includes carbon (pg. 377; Fig. 1); and wherein a specific surface area of the composite particles is 1 to 5,000 m2/g (pg. 380; Table 1) that improves the design, fabrication, discharge and rate performance (pg. 377). 
2/g to improve high-rate charge-discharge performance. 
Regarding claim 2, modified Juergens in view of Wang teaches the lead forms a crystalline structure (pg. 379; Fig. 3-4). The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Regarding claim 3, modified Juergens in view of Wang teaches the carbon forms a porous amorphous structure (pg. 377). The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Regarding claim 4, modified Juergens in view of Wang teaches examples where the average pore size of the particles of the carbon that falls within the range of 1 to 100 nm (Fig. 5; Table 1). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05- I
claim 5, modified Juergens in view of Wang is silent in teaching the specific surface area of the composite particles is 900 to 1,500 m2/g; however, Wang teaches that a high specific surface area can improve design and fabrication of active material for batteries leading to better reactivity, where a high specific surface area carbon equates to more places for lead to be formed as the core within the pores inhibiting the growth of PbSO4 (pg. 377-379). A skilled artisan would therefore seek to increase the specific surface area of the composite particles to improve the electrochemical performance. 
The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to improve the electrochemical performance by increasing the specific surface area of the composite particles, as taught by Wang, such that the specific surface area falls within a range of 900 to 1,500 m2/g. 
Furthermore, absent objective evidence of unexpected results commensurate in scope with the claimed subject matter, it is considered an obvious expedient to determine an optimum or workable thickness range on the basis of the following case law:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05. 
Regarding claim 6, modified Juergens in view of Wang teaches examples of a pore volume of the composite particles within a range of 0.1 to 20 cm3/g (Table 1). 
claim 7, modified Juergens in view of Wang teaches a crystalline lead structure in the composite particle (pg. 378-379). 
Modified Juergens in view of Wang is silent in teaching a ratio of the crystalline structure in the composite particle is 0.1% to 50%; however, Wang teaches that the particles will clearly show crystallinity with charge while non-crystallized lead also exists. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application that the crystalline lead structure in the composite particle would exist inherently with the composite with respect to noncrystallized lead and would inherently fall within a range of 0.1% to 50%. 
Regarding claim 9, modified Juergens teaches a secondary battery comprising: a positive electrode; the negative electrode of claim 1; and an electrolyte interposed between the positive electrode and the negative electrode (Col. 5 [40-55]). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Juergens in view of Wang as applied to at least claim 1 above, and further in view of Kim et al. (US 2010/0258761).
Regarding claim 8, modified Juergens in view of Wang is silent in teaching a weight ratio of the lead to the carbon in the active material layer is 1:0.001 to 1:9; however, Kim, in a similar field of endeavor related to secondary batteries, teaches an anode active material comprising a lead core and a carbon shell (P23. 38. 41). 
Kim teaches using a weight ratio of the metal particles to the carbon in a range of 1:50 to 10:1 (P28). Kim teaches a lower ratio would have a capacity per unit weight of the active material that is too low and when it is larger than the ratio the ability of the carbon layer to 
The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to improve the electrochemical performance of the active material of modified Juergens by finding a weight ratio of the lead to the carbon in the active material layer, as taught by Wang, such that the specific surface area falls within a range of 1:50 to about 10:1, or 1:0.001 to 1:9. 
Furthermore, absent objective evidence of unexpected results commensurate in scope with the claimed subject matter, it is considered an obvious expedient to determine an optimum or workable thickness range on the basis of the following case law:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05- I
Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dhanabalan, K., et al. "Novel core–shell structure of a lead-activated carbon (Pb@ AC) for advanced lead–acid battery systems." Journal of Materials Science: Materials in Electronics 28.14 (2017): 10349-10356.
claim 1, Dhanabalan teaches a negative electrode for a secondary battery, the negative electrode comprising: 
an electrode plate including lead, or an electrode grid made of lead (pg. 10350-10351):
an active material layer provided on, or applied into the electrode plate (pg. 10351) and including composite particles having a core-shell structure (pg. 10349), 
wherein the core of the composite particles includes lead; and 
wherein the shell of the composite particles includes carbon (pg. 10349); and 
wherein a specific surface area of the composite particles is 1 to 5,000 m2/g (pg. 10353; table 1). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05- I
Regarding claim 2, Dhanabalan teaches the lead forms an oxidized crystalline structure (pg. 10351). The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Regarding claim 3, Dhanabalan teaches the carbon is a porous activated carbon, or porous amorphous structure (pg. 10350; Fig. 3). 
Regarding claim 4, Dhanabalan teaches examples where the average pore size of the particles of the carbon is 1.746 nm or 1.847 nm, falling within the range of 1 to 100 nm (pg. 10353; Table 1; Fig. 8). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05- I
claim 5, Dhanabalan is silent in teaching the specific surface area of the composite particles is 900 to 1,500 m2/g; however, Dhanabalan teaches that the electrochemical performance depends on the specific surface area, and a large surface area results in high capacity and electrical conductivity (pg. 10350. 10354). A skilled artisan would therefore seek to increase the specific surface area of the composite particles to improve the electrochemical performance. 
The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to improve the electrochemical performance by increasing the specific surface area of the composite particles, as taught by Dhanabalan, such that the specific surface area falls within a range of 900 to 1,500 m2/g. 
Furthermore, absent objective evidence of unexpected results commensurate in scope with the claimed subject matter, it is considered an obvious expedient to determine an optimum or workable thickness range on the basis of the following case law:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05. 
Regarding claim 7, Dhanabalan teaches a crystalline lead structure in the composite particle (pg. 10351). 
Dhanabalan is silent in teaching a ratio of the crystalline structure in the composite particle is 0.1% to 50%; however, Dhanabalan teaches that the core indicates high crystallinity of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application that the ratio of the crystalline structure in the composite particles is 0.1 to 50% based on the crystallinity indicated by Dhanabalan and the matching XRD pattern of the instant disclosure. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/Amanda Rosenbaum/Examiner, Art Unit 1729          

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729